IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00319-CR

FREDDIE LEE WALLACE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 272nd District Court
                             Brazos County, Texas
                      Trial Court No. 05-03424-CRF-272-E


                          MEMORANDUM OPINION


      Freddie Lee Wallace filed an article 11.07 petition for writ of habeas corpus. TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012). The Court of Criminal Appeals

dismissed it.   In this proceeding, he now attempts to appeal the dismissal of his

application for writ of habeas corpus by the Court of Criminal Appeals. By letter dated

September 13, 2012, the Clerk of this Court notified Wallace that his appeal was subject

to dismissal because it appeared this Court had no jurisdiction to review an appeal of

the Court of Criminal Appeal’s dismissal of an application for writ of habeas corpus.
Wallace was further warned that the Court would dismiss this appeal unless, within 21

days of the date of the letter, a response was filed showing grounds for continuing the

appeal. Wallace filed a response but it does not show grounds for continuing the

appeal.

        We only have jurisdiction of a criminal proceeding when expressly provided by

law. Abbott v. State, 271 S.W.3d 694, 696-697 (Tex. Crim. App. 2008). Wallace has not

directed our attention to any statue or constitutional provision that gives us jurisdiction

of the proceeding, and we are aware of none.

        This appeal is dismissed. See TEX. R. APP. P. 44.3.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 25, 2012
Do not publish
[CR25]




Wallace v. State                                                                     Page 2